DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 12/30/2021 in which claims 1, 4, 10, 17, and 19 have been amended and entered of record.
Claims 1-20 are presented for examination.

Response to Argument
Applicant’s arguments with respect to the amended claims 1, 10, and 19 have been considered but are moot in view of the new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramburu, (US Patent Publication 2015/0070188), hereinafter “Aramburu” in view of Hern et al., (US Patent Publication 2017/0038497), hereinafter “Hern” and further in view of Jin et al., (US Patent Publication 2004/0117137), hereinafter “Jin”.
Regarding claim 1, Aramburu discloses a method comprising: 
obtaining data indicating an amount of energy [0031] [0036] stored by a battery (Fig. 1A, 120) [0025] of a sensor device (Fig. 1A, 10); 
receiving data related to at least one condition in an area in which the sensor device is located [0024] [0027] [0033] [0033]; 
wherein the data related to at least one condition in the area in which the sensor device is located indicates at least a temperature value for the area in which the sensor device is located [0033] [0036] [0037] [0040] (temperature sensor inherently measure temperature at the area of the temperature sensor);
determining a first reporting interval ([0037] “dynamically manage device power by dynamically selecting the data communication frequency (rate)”) ([0041] “in response to the power storage SOC exceeding first threshold SOC, the computing mechanism 400 can increase the data transmit and/or remote server connection frequency”) based on the data indicating the amount of energy stored by the battery of the sensor device ([0041] “power storage SOC exceeding first threshold SOC”) and the temperature of the area in which the sensor device is located [0033] [0036] [0037] [0040]; 
transmitting data indicating the first reporting interval to the sensor device; and 

Aramburu discloses a sensor system (Fig. 10) with multiple sensor devices (Fig. 10, 10) reporting sensing parameters to a remote computing system (Fig. 10, 800).  Aramburu also discloses each of the sensor device 10 having a computing mechanism (Fig. 1, 400) for controlling the sensor device 10 based on instructions of the remote computing mechanism 800 driven by data collected from the sensor devices 10 [0074].  The computing mechanism 400 also responsible for managing the power of the sensor device such as monitoring power and controlling the communication of sensor device based on the data collected by the sensor device and the amount of energy stored by a battery of the battery for conserving power of the battery as cited above.  
Aramburu does not discloses allowing the remote computing system 800 manage the power of the sensor device 10, therefore does not discloses transmitting data indicating the first reporting interval to the sensor device.  
Hern discloses a sensor system that sensor devices (12) report all measurement parameters [0042] to a remote computing system (Fig. 2, 30; interface 14 is implement as a part of the control unit 30 [0044]) and allow the remote computing system to manage power of sensor devices 12 ([0064] “control signal from the interface unit 14 causes the sensor unit 12 to change a mode of operation (e.g., such as entering a low power or hibernation mode”).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Aramburu to incorporate the teaching of Hern and have the remote computing unit managing power of sensors devices in order to have: 
The combination of Aramburu and Hern discloses reporting the battery strength (Aramburu [0041]), (Hern [0080]). The combination of Aramburu and Hern is silent about obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located. 
Jin discloses obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located ([0044], [0092] “correction factor at temperature”).  
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have implemented the teaching of Jin and obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located with the reporting the battery strength as taught by the combination of Aramburu and Hern for the purpose of accurately monitoring and report the actual capacity of the battery at the ambient temperature since it is well known in the art that temperature influents the reading of actual capacity of a battery as evidently taught by Jin. 
Regarding claim 2, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, the combination of Aramburu and Hern 
determining a second reporting interval (Aramburu [0041] “In response to the power storage SOC falling below a second threshold SOC, the computing mechanism 400 can decrease the data transmit and/or remote server connection frequency”), the second reporting interval being greater than the first reporting interval ([0041] “In response to the power storage SOC falling below a second threshold SOC, the computing mechanism 400 can decrease the data transmit and/or remote server connection frequency”); 
transmitting data indicating the second reporting interval to the sensor device (Hern [0064]); and 
receiving a plurality of measurement reports transmitted from the sensor device according to the second reporting interval (Aramburu [0027]);  (Hern [0042] [0044]).
Regarding claim 3, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, Aramburu also discloses the method further comprising: 
receiving data indicating an amount of energy generated by a solar panel of the sensor device [0026] “solar panel” [0031] “predicted power storage SOC (e.g., based on the instantaneous ambient environment parameter values” [0038] “parameter value indicative of supplied energy exceeding power storage capacity” indicates the controller receives data on the amount of energy is being monitored); [0039] “the computing mechanism 400 operates in the first mode in response to a renewable power parameter exceeding a parameter threshold” indicates the controller receives data on the amount of energy is being monitored), 

Regarding claim 4, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, Jin also discloses self-calibration of the correction factors should be corrected to account for aging when determining the capacity of the battery [0069].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Jin and include the factor for aging battery in order to have obtaining a second scaling factor based on an age of the battery of the sensor device, wherein the determining the first reporting interval includes determining the first reporting interval based on the data indicating the amount of energy stored by the battery of the sensor device, the first scaling factor obtained based on the temperature value for the area in which the sensor device is located, and the second scaling factor obtained based on the age of the battery of the sensor device since it is well known in the art that aging influents the reading of actual capacity of a battery as evidently taught by Jin.
Regarding claim 5, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, Aramburu also discloses the method further comprising: 
obtaining data related to an amount of energy consumed by the sensor device [0033] “to control energy consumption to substantially meet or accommodate for variations in the power supply”) ([0040] “rate of power consumption by the monitoring 
wherein the determining the first reporting interval includes determining the first reporting interval based on the data indicating the amount of energy stored by the battery of the sensor device, the data related to at least one condition in the area in which the sensor device is located, and the data related to the amount of energy consumed by the sensor device [0039]-[0040].
Regarding claim 6, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, Aramburu also discloses the method further comprising:
determining an operating parameter of a sensor (Fig. 1, 300) [0039] of the sensor device (Fig. 1, 10) based on the data indicating the amount of energy stored by the battery of the sensor device [0031], the data related to at least one condition in the area in which the sensor device is located, and the data indicating the first reporting interval [0039]-[0040]; and
transmitting data indicating the operating parameter of the sensor of the sensor device ([0024] “and to transmit the parameter data to a remote computing system”).  
Regarding claim 7, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, Aramburu also discloses the method further comprising:
generating data indicating that a sensor (Fig. 1, 300) of the sensor device is to perform a sensing operation less frequently than the sensor is currently performing the sensing operation based on the data indicating the amount of energy stored by the 
transmitting the data indicating that at least one sensor of the sensor device is to be perform the sensing operation less frequently than the sensor is currently performing the sensing operation to the sensor device [0039]-[0040].
Regarding claim 8, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, Aramburu also discloses the method further comprising:
receiving data related to weather that is predicted for the area in which the sensor device is located [0040], 
wherein the first reporting interval is determined based in part on the data related to weather that is predicted for the area in which the sensor device is located [0040].
Regarding claim 9, the combination of Aramburu, Hern and Jin discloses the modified method according to claim 1 above, Aramburu also discloses the first reporting interval is based in part on data related to a strength of a signal received from the sensor device [0030]-[0031].
Regarding claim 10, Aramburu discloses a device comprising: 
at least one processor (Fig. 1A, 400) and (Fig. 12, remote computing system 800); and 
at least one memory [0032] (Fig. 12, remote computing system must have memory to operate) storing instructions that, when executed by the at least one processor, cause the device to: 

receive data related to at least one condition in an area in which the sensor device is located [0024] [0027] [0033] [0033]; 
wherein the data related to at least one condition in the area in which the sensor device is located indicates at least a temperature value for the area in which the sensor device is located [0033] [0036] [0037] [0040] (temperature sensor inherently measure temperature at the area of the temperature sensor); 
determine a first reporting interval ([0037] “dynamically manage device power by dynamically selecting the data communication frequency (rate)”) ([0041] “in response to the power storage SOC exceeding first threshold SOC, the computing mechanism 400 can increase the data transmit and/or remote server connection frequency”) based on the data indicating the amount of energy stored by the battery of the sensor device ([0041] “power storage SOC exceeding first threshold SOC”) and the temperature of area in which the sensor device is located [0033] [0036] [0037] [0040]; 
transmit data indicating the first reporting interval to the sensor device; and 
receive a plurality of measurement reports transmitted according to the first reporting interval from the sensor device [0040]-[0041].
Aramburu discloses a sensor system (Fig. 10) with multiple sensor devices (Fig. 10, 10) reporting sensing parameters to a remote computing system (Fig. 10, 800).  Aramburu also discloses each of the sensor device 10 having a computing mechanism 
Aramburu does not discloses allowing the remote computing system 800 manage the power of the sensor device 10, therefore does not discloses transmitting data indicating the first reporting interval to the sensor device.  
Hern discloses a sensor system that sensor devices (12) report all measurement parameters [0042] to a remote computing system (Fig. 2, 30; interface 14 is implement as a part of the control unit 30 [0044]) and allow the remote computing system to manage power of sensor devices 12 ([0064] “control signal from the interface unit 14 causes the sensor unit 12 to change a mode of operation (e.g., such as entering a low power or hibernation mode”).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Aramburu to incorporate the teaching of Hern and have the remote computing unit managing power of sensors devices in order to have: 
transmitting data indicating the first reporting interval to the sensor device; and receiving a plurality of measurement reports transmitted from the sensor device according to the first reporting interval.  Doing so would allow further conserving power of the sensor devices since the sensor devices have less processing requirement and allow the remote computing system having better status of the sensor devices in order 
The combination of Aramburu and Hern discloses reporting the battery strength (Aramburu [0041]), (Hern [0080]). The combination of Aramburu and Hern is silent about obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located. 
Jin discloses obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located ([0044], [0092] “correction factor at temperature”).  
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have implemented the teaching of Jin and obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located with the reporting the battery strength as taught by the combination of Aramburu and Hern for the purpose of accurately monitoring and report the actual capacity of the battery at the ambient temperature since it is well known in the art that temperature influents the reading of actual capacity of a battery as evidently taught by Jin.
Regarding claim 11, the combination of Aramburu, Hern and Jin discloses the modified device according to claim 10 above, the combination of Aramburu and Hern also discloses the instructions, when executed by the at least one processor, cause the device to: 
determine a second reporting interval (Aramburu [0041] “In response to the power storage SOC falling below a second threshold SOC, the computing mechanism 400 can decrease the data transmit and/or remote server connection frequency”), the 
 31transmit data indicating the second reporting interval to the sensor device (Hern [0064]); and 
receive a plurality of measurement reports transmitted from the sensor device according to the second reporting interval (Aramburu [0027]), (Hern [0042] [0044]).  
Regarding claim 12, the combination of Aramburu, Hern and Jin discloses the modified device according to claim 10 above, Aramburu also discloses the instructions, when executed by the at least one processor, cause the device to: 
receive data indicating an amount of energy generated by a solar panel of the sensor device [0026] “solar panel” [0031] “predicted power storage SOC (e.g., based on the instantaneous ambient environment parameter values” [0038] “parameter value indicative of supplied energy exceeding power storage capacity” indicates the controller receives data on the amount of energy is being monitored); [0039] “the computing mechanism 400 operates in the first mode in response to a renewable power parameter exceeding a parameter threshold” indicates the controller receives data on the amount of energy is being monitored), 
wherein the first reporting interval is determined based in part on the data indicating the amount of energy generated by the solar panel of the sensor device [0026] [0031] “predicted power storage SOC (e.g., based on the instantaneous ambient environment parameter values…”) [0040].
Regarding claim 13, the combination of Aramburu, Hern and Jin discloses the modified device according to claim 10 above, Aramburu also discloses the at least one memory stores data related to an amount of energy consumed by the sensor device [0033] “to control energy consumption to substantially meet or accommodate for variations in the power supply”) ([0040] “rate of power consumption by the monitoring device 10 relative to the power storage SOC” is another indicative of the amount of energy consumed by the sensor device is monitored), and 
wherein the instructions, when executed by the at least one processor, cause the device to determine the first reporting interval based on the data indicating the amount of energy stored by the battery of the sensor device, the data related to at least one condition in the area in which the sensor device is located, and the data related to the amount of energy consumed by the sensor device [0039]-[0040].
Regarding claim 14, the combination of Aramburu, Hern and Jin discloses the modified device according to claim 10 above, Aramburu also discloses the instructions, when executed by the at least one processor, cause the device to: 
determine an operating parameter of a sensor (Fig. 1, 300) [0039] of the sensor device (Fig. 1, 10) based on the data indicating the amount of energy stored by the battery of the sensor device [0031], the data related to at least one condition in the area in which the sensor device is located, and the data indicating the first reporting interval [0039]-[0040]; and 
transmit data indicating the operating parameter of the sensor of the sensor device [0039]-[0040].
Regarding claim 15, the combination of Aramburu, Hern and Jin discloses the 
generate data indicating that at least one sensor of the sensor device is to be turned off (Hern [0064] “control signal from the interface unit 14 causes the sensor unit 12 to change a mode of operation (e.g., such as entering a low power or hibernation mode”) based on the data indicating the amount of energy stored by the battery of the sensor device [0040]-[0041], the data related to at least one condition in the area in which the sensor device is located, and the data indicating the first reporting interval [0040]-[0041]; and 
transmit to the sensor device the data indicating that at least one sensor of the sensor device is to be turned off (Hern [0064]).
Regarding claim 16, the combination of Aramburu, Hern and Jin discloses the modified device according to claim 10 above, Aramburu also discloses the instructions, when executed by the at least one processor, cause the device to: 
receive data related to weather that is predicted for the area in which the sensor device is located [0040], 
wherein the first reporting interval is based in part on the data related to weather that is predicted for the area in which the sensor device is located [0040].
Regarding claim 19, Aramburu discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer [0034] [0064], cause the computer to: 
obtain data indicating an amount of energy [0031] [0036] stored by a battery (Fig. 
33receive data related to at least one condition in an area in which the sensor device is located [0024] [0027] [0033] [0033]; 
wherein the data related to at least one condition in the area in which the sensor device is located indicates at least a temperature value for the area in which the sensor device is located [0033] [0036] [0037] [0040];
determine a first reporting interval ([0037] “dynamically manage device power by dynamically selecting the data communication frequency (rate)”) ([0041] “in response to the power storage SOC exceeding first threshold SOC, the computing mechanism 400 can increase the data transmit and/or remote server connection frequency”) based on the data indicating the amount of energy stored by the battery of the sensor device ([0041] “power storage SOC exceeding first threshold SOC”) and temperature of the area in which the sensor device is located [0033] [0036] [0037] [0040]; 
transmit data indicating the first reporting interval to the sensor device; and 
receive a plurality of measurement reports transmitted from the sensor device according to the first reporting interval [0040]- [0041].
Aramburu discloses a sensor system (Fig. 10) with multiple sensor devices (Fig. 10, 10) reporting sensing parameters to a remote computing system (Fig. 10, 800).  Aramburu also discloses each of the sensor device 10 having a computing mechanism (Fig. 1, 400) for controlling the sensor device 10 based on instructions of the remote computing mechanism 800 driven by data collected from the sensor devices 10 [0074].  The computing mechanism 400 also responsible for managing the power of the sensor device such as monitoring power and controlling the communication of sensor device 
Aramburu does not discloses allowing the remote computing system 800 manage the power of the sensor device 10, therefore does not discloses transmitting data indicating the first reporting interval to the sensor device.  
Hern discloses a sensor system that sensor devices (12) report all measurement parameters [0042] to a remote computing system (Fig. 2, 30; interface 14 is implement as a part of the control unit 30 [0044]) and allow the remote computing system to manage power of sensor devices 12 ([0064] “control signal from the interface unit 14 causes the sensor unit 12 to change a mode of operation (e.g., such as entering a low power or hibernation mode”).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Aramburu to incorporate the teaching of Hern and have the remote computing unit managing power of sensors devices in order to have: 
transmitting data indicating the first reporting interval to the sensor device; and receiving a plurality of measurement reports transmitted from the sensor device according to the first reporting interval.  Doing so would allow further conserving power of the sensor devices since the sensor devices have less processing requirement and allow the remote computing system having better status of the sensor devices in order to provide a better diagnostic for the system since the remote computing system obtaining data of the sensor devices including power status.
The combination of Aramburu and Hern discloses reporting the battery strength (Aramburu [0041]), (Hern [0080]). The combination of Aramburu and Hern is silent 
Jin discloses obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located ([0044], [0092] “correction factor at temperature”).  
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have implemented the teaching of Jin and obtaining a first scaling factor based on the temperature value for the area in which the sensor device is located with the reporting the battery strength as taught by the combination of Aramburu and Hern for the purpose of accurately monitoring and report the actual capacity of the battery at the ambient temperature since it is well known in the art that temperature influents the reading of actual capacity of a battery as evidently taught by Jin.
Regarding claim 20, the combination of Aramburu, Hern and Jin discloses the modified device according to claim 19 above, the combination of Aramburu and Hern also discloses the instructions, when executed by the computer, cause the computer to: 
determine a second reporting interval (Aramburu [0041] “In response to the power storage SOC falling below a second threshold SOC, the computing mechanism 400 can decrease the data transmit and/or remote server connection frequency”), the second reporting interval being greater than the first reporting interval ([0041] “In response to the power storage SOC falling below a second threshold SOC, the computing mechanism 400 can decrease the data transmit and/or remote server connection frequency”); 
transmit data indicating the second reporting interval to the sensor device (Hern 
receive a plurality of measurement reports transmitted from the sensor device according to the second reporting interval (Aramburu [0027]); (Hern [0042] [0044]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramburu, Hern and Jin in view of NEWDOLL et al., (US Patent Publication 2013/0038124), hereinafter “NEWDOLL”.
Regarding claim 18, the combination of Aramburu, Hern and Jin discloses the modified device according to claim 10 above, the combination of Aramburu and Hern does not discloses the solar collector of the sensor device can change an orientation based on the control command from the remote computing system.
NEWDOLL discloses a solar collector that is capable of changing an orientation based on a remote computer [0268]. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and allow the solar collector of the sensor devices to change an orientation based on the control command from the remote computing system in order to have: the instructions, when executed by the at least one processor, cause the device to: generate a message that, when processed by the sensor device, causes the sensor device to change an orientation of the solar panel; and transmit the message to the sensor device.  Doing so would allow to have a smaller solar collector since the solar collector always collect maximum energy during the sun shining period of the day instead of only be able to collect maximum energy from the sun during the time the sun is directly shine on the surface of the solar collector.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836